373 F.2d 743
DAN RIVER MILLS, INCORPORATED, Appellant,v.PREBEN MIKAEL AERENDAL MIKKELSEN, d.b.a. Dansk Form, Appellee.
Patent Appeal No. 7763.
United States Court of Customs and Patent Appeals.
March 9, 1967.

Eugene Sabol, Washington, D. C., for appellant.
Lester Horwitz, Bronx, N. Y., for appellee.
Before WORLEY, Chief Judge, and RICH, SMITH, and ALMOND, Judges.
WORLEY, Chief Judge.


1
Relying on prior use and registration of numerous trademarks,1 particularly "Danstorm," used on various types of fabrics, Dan River Mills seeks cancellation of "Dansk Form," also used on fabrics, from the Supplemental Register.2 The Trademark Trial and Appeal Board, one member dissenting, dismissed the petition, 145 USPQ 295.


2
In support of its petition, appellant argued below that it has widely and extensively promoted its various marks and the word "Dan," alone and in combination with other word portions, all in close association with its trade name "Dan River Mills, Inc." to such an extent that it has acquired a secondary meaning in the word portion "Dan;" thus when "Dan," alone or in combination with other words, is applied to textile fabrics they are so associated in the minds of the purchasing public with products manufactured by and originating from appellant; that purchasers encountering appellee's fabrics containing the prefix "Dan" will be confused, misled and deceived, and will mistake appellee's goods for those of appellant.


3
In disposing of those arguments, the board stated:


4
In the instant case, a perusal of petitioner's long list of registered trademarks reveals that petitioner, in formulating product marks, has generally followed a practice of combining "Dan" with highly suggestive or descriptive terms as evidenced by such marks as "Dan-Dye", "Danstorm", "Dansport", "Danfit", "Dansheer", "Danset" and "Danflek". Respondent's mark, however, does not fall within this pattern. Considering respondent's mark as a whole, it seems clear that the term "Dan" is merely a portion of a unitary term, "Dansk Form", which creates a commercial impression signally different than "Dan", per se, or petitioner's pleaded registered marks. Respondent's mark immediately suggests or describes its goods as being of Danish form or style rather than as products produced by or emanating from petitioner.


5
We find nothing in the record or the decisions3 relied on by appellant to convince us that the board erred in holding as it did. Granted the obvious similarities here, as is generally true in such appeals, we think that when the marks are viewed in their entirety on the respective fabrics, their differences will preclude the likelihood that purchasers will be confused, misled or deceived as to the source of the goods.


6
The decision is affirmed.


7
Affirmed.



Notes:


1
 "Dan River," "Dan Star," "Danstar," and "Dansport."


2
 Reg. No. 744,574, issued Jan. 29, 1963, on an application filed Jan. 26, 1960, based upon ownership of Danish Reg. No. 1266-1958, dated July 5, 1958


3
 In The United States Time Corp. v. Tennenbaum, 267 F.2d 327, 46 CCPA 895, the marks were Timex and Telix — not Tilex, as appears in appellant's brief.